FILED
                             NOT FOR PUBLICATION                              JUN 08 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LESLIE WYN BOWDEN,                                No. 10-35253

               Plaintiff - Appellant,             D.C. No. 3:08-cv-05516-FDB

  v.
                                                  MEMORANDUM *
CHRISTINE O. GREGOIRE; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Franklin D. Burgess, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Leslie Wyn Bowden, a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing his civil rights action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to exhaust, Wyatt v. Terhune, 315 F.3d 1108,

1117 (9th Cir. 2003), and we affirm.

      The district court properly dismissed Bowden’s action because Bowden

failed to exhaust administrative remedies prior to filing suit. See 42 U.S.C.

§ 1997e(a) (“No action shall be brought with respect to prison conditions . . . until

such administrative remedies as are available are exhausted.”); Woodford v. Ngo,

548 U.S. 81, 85, 93-95 (2006) (“proper exhaustion” is mandatory and requires

adherence to administrative procedural rules); see also Wyatt, 315 F.3d at 1120 (“A

prisoner’s concession to nonexhaustion is a valid ground for dismissal . . . .”).

      We construe the dismissal of Bowden’s claims to be without prejudice. See

Wyatt, 315 F.3d at 1120 (dismissals for failure to exhaust administrative remedies

are without prejudice).

      Bowden’s remaining contentions are unpersuasive.

      We do not consider claims raised for the first time on appeal. See Janes v.

Wal-Mart Stores Inc., 279 F.3d 883, 887 (9th Cir. 2002) (“Issues raised for the first

time on appeal usually are not considered.”).

      Bowden’s motions for acceptance of his supplemental reply brief are

granted, and we instruct the clerk to file the supplemental reply brief received on

October 5, 2010. Bowden’s motion filed on November 5, 2010 is construed as a


                                           2                                    10-35253
citation of supplemental authorities. Bowden’s remaining pending motions are

denied.

      AFFIRMED.




                                        3                                 10-35253